DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (8,316,996).
Hashimoto et al. disclose an elevator drive apparatus and method comprising: a drive unit (4) for driving an elevator car; a brake device (9) for braking a motion of the elevator car; detector (12) for detecting an electrical operation amount of the drive unit (4), and a controller (18), wherein the controller (18) is configured: to release the brake device (9); to compare the detected electrical operation amount with a threshold (column 3, line 62 – column 4, line 7, and column 4, lines 37-47); and to apply the brake device when the detected electrical operation amount exceeds the threshold (column 4, lines 37-47).
Hashimoto et al. disclose the elevator drive apparatus and method, wherein the drive unit (4) comprises a rotating electrical machine (6).
Hashimoto et al. disclose the elevator drive apparatus and method, wherein the electrical operation amount is a current and/or a voltage generated by the rotating electrical machine (6) due to a movement of the elevator car (1) after releasing the brake device (abstract and column 4, lines 22-47).
	Hashimoto et al. disclose an elevator system including: at least one elevator car (1) carrying an elevator cabin; and the elevator drive apparatus (4).
Hashimoto et al. disclose the computer program product, wherein the computer program product is directly loadable into the internal memory of the computer and/or transmittable via a network by means of at least one of upload, download and push procedures (column 4, lines 13-21). 

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF4/7/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837